Citation Nr: 1222346	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals from the exposure to tear gas and smoke.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of exposure to asbestos.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disorder characterized by numbness in the right thigh.  

4.  Entitlement to service connection for residuals from the exposure to tear gas and smoke, to include residuals of exposure to Cesium 137.  

5.  Entitlement to service connection for residuals of exposure to asbestos.

6.  Entitlement to service connection for a disorder characterized by numbness in the right thigh.  

7.  Entitlement to service connection for hemorrhoids.
8.  Entitlement to service connection for varicose veins.

9.  Entitlement to service connection for arthritis of the neck and bilateral shoulders, claimed as joint pain in upper portions of body. 

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1986.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In an April 2012 rating decision, the RO granted service connection for tinnitus and for asthma, also claimed as bronchitis.  As these grants of service connection constituted a full grant of the relief sought, these issues are no longer on appeal to the Board.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of exposure to asbestos, smoke, tear gas, and for a disorder characterized by numbness in the right thigh was most recently denied in August 2004, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the August 2004 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating claims for service connection for residuals of exposure to asbestos, smoke, tear gas, and a disorder characterized by numbness in the right thigh.  

3.  No residuals of exposure to tear gas or smoke or CE-137 are currently diagnosed.

4.  No residuals of exposure to asbestos are currently diagnosed.

5.  A disorder characterized by right thigh numbness did not manifest in service or for many years thereafter, and is not related to service.  

6.  Hemorrhoids did not manifest in service or for many years thereafter, and are not related to service.  

7.  Varicose veins in the lower extremities did not manifest in service or for many years thereafter, and is not related to service.  

8.  There is no diagnosis of record pertaining to the bilateral elbow joints.  

9.  The Veteran has a current diagnosis of degenerative changes to the cervical spine and arthritis of the bilateral shoulders.   

10.  The Veteran did not experience symptoms of degenerative changes to the cervical spine and arthritis of the bilateral shoulders during service or continuous symptoms of degenerative changes to the cervical spine and arthritis of the bilateral shoulders since separation from service. 
11.  The Veteran's degenerative changes to the cervical spine and arthritis of the bilateral shoulders did not manifest within one year of separation from service. 

12.  The Veteran's degenerative changes to the cervical spine and arthritis of the bilateral shoulders is not causally or etiologically related to service. 

13.  Bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or currently.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, in which the RO denied service connection for the residuals of tear gas and smoke, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the August 2004 rating decision, the criteria to reopen the claim for service connection for residuals of tear gas and smoke have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The August 2004 rating decision, in which the RO denied service connection for the residuals of exposure to asbestos, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  New and material evidence having been submitted since the August 2004 rating decision, the criteria to reopen the claim for service connection for residuals of exposure to asbestos have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

5.  The August 2004 rating decision, in which the RO denied service connection for a disorder characterized by numbness in the right thigh, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  New and material evidence having been submitted since the August 2004 rating decision, the criteria to reopen the claim for service connection for a disorder characterized by numbness in the right thigh have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  Residuals of exposure to tear gas, smoke, and CE-137 were not incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

8.  Residuals of exposure to asbestos were not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

9.  Disorder characterized by numbness of the right thigh was not incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

10.  Hemorrhoids were not incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

11.  Varicose veins of the lower extremities were not incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

12. The criteria for service connection for a joint pain of the upper body disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

13.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of the left ear be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In March 2006 and June 2006 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the service connection claim.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran's status as a Veteran has been substantiated.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the June 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the RO obtained the service treatment reports and all of the identified post-service private treatment records.  The Veteran did not report VA treatment. 

The Veteran was provided a VA audiology examination and a VA respiratory conditions in February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary and that VA's duty to assist has been met.  
 
The Veteran has not been provided with a VA examination as to the etiology of any of the other disabilities now before the Board for which he is claiming service connection, specifically numbness in the right thigh, hemorrhoids, varicose veins, and arthritis of the neck and shoulders, claimed as joint pains in the upper body.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As explained below, no examination was required with regard to the claim for service connection for specifically numbness in the right thigh, hemorrhoids, varicose veins, and arthritis of the neck and shoulders, claimed as joint pains in the upper body because there was no evidence, other than the Veteran's own conclusory generalized lay statement suggesting a nexus between the numbness in the right thigh, hemorrhoids, varicose veins, and arthritis of the neck and shoulders, claimed as joint pains in the upper body and service, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  As to numbness of the right thigh, there is no evidence of a current disability. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are ready to be considered on the merits. 

Legal Criteria - New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Residuals of Exposure to Asbestos and Exposure to Tear Gas and Smoke 

Factual Background and Analysis

In an August 2004 rating decision, the RO denied service connection for asbestosis, claimed as a condition that resulted from exposure to asbestos, and for a residual disability from exposure to tear gas and smoke.  The RO denied these disorders because there was no evidence of a current disability.  The Veteran did not perfect an appeal to this decision.  The Veteran also did not submit any new evidence during the one year after the August 2004 rating decision that could be considered new and material and thus render the August 2004 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the August 2004 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in January 2006. 

The evidence of record at the time of the August 2004 rating decision consisted of service treatment records and the Veteran's VA Form 21-526, submitted electronically.  

The evidence received since the August 2004 rating decision includes a January 2006 statement by the Veteran and private treatment reports dated from 2004 to 2008.  The Veteran's statement reported that he had been exposed to asbestos during his service, in addition to having been exposed to smoke (tear gar), solvents, and low level ionizing radiation from CE-137.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has a disorder that is the residual of exposure to asbestos and smoke (tear gas) that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened. 

Disorder Characterized by Numbness in the Right Thigh

Factual Background and Analysis

In an August 2004 rating decision, the RO denied service connection for a condition manifested by numbness in the right thigh.  The RO denied this disorder because there was no evidence of a current disability.  The Veteran did not perfect an appeal to this decision.  The Veteran also did not submit any new evidence during the one year after the August 2004 rating decision that could be considered new and material and thus render the August 2004 rating decision not final.  38 C.F.R. 
§ 3.156(b) (2011).  Therefore, the August 2004 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in January 2006. 

The evidence of record at the time of the August 2004 rating decision consisted of service treatment records and the Veteran's VA Form 21-526, submitted electronically.  

The evidence received since the August 2004 rating decision includes a January 2006 statement by the Veteran and private treatment reports dated from 2004 to 2008.  The Veteran's statement reported that he experiences a sensation that begins as right thigh numbness and then becomes a burning sensation.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the appellant has a disorder that is characterized by numbness in the right thigh that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened. 

Service Connection

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background & Analysis

Residuals from Exposure to Tear Gas, Smoke, and Asbestos and the Residuals of Exposure to Cesium-137

The Veteran contends that he was exposed to tear gas, smoke, and asbestos and low level ionizing radiation from Cesium-137, which was also referred to in the record as CE-137.  In the January 2006 statement, the Veteran reported that he was concerned that that there may be long-term effects to his exposure to the CE-137 and he reported his belief that his asthma and bronchitis resulted from his in-service exposure to tear gas, smoke, and asbestos.  The Board notes that service connection has already been granted for asthma, which was claimed as bronchitis.    

The service treatment reports were reviewed.  There was no complaint or request for treatment for symptoms identified as related to the Veteran's exposure to tear gas, smoke, asbestos or CE-137.  

As review of the private treatment reports of record does not reveal an assessment, a diagnosis, or any impression by any clinician of a pathology attributed to the Veteran's exposure in service to tear gas, smoke, or CE-137.  Private treatment reports of record are dated from 2004 to 2008 and while they include observations and assessments of his now service-connected asthma, no pulmonary or respiratory evaluation reached an assessment of any disorder attributed to asbestos, though private clinicians noted the Veteran's current employment in sanitation department for a county and his exposure to chemicals and irritants from that post-service employment.  

In February 2012 the Veteran was afforded a VA respiratory conditions examination.  The examination report listed respiratory assessments, in particular asthma, but the examiner did not indicate that he found asbestosis or any interstitial lung disease.  

The Veteran did not identify any pathology or disorder as assessed by any clinician, attributable to his in-service exposure to tear gas, smoke, asbestos and CE-137.  Nor has the Veteran reported that he is receiving treatment during the appeal period for symptoms or a pathology attributed to his in-service exposure to tear gas, smoke, asbestos and CE-137.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As the Veteran does not have a current diagnosis of a disorder or pathology identified as the residuals of in-service exposure to tear gas, smoke, asbestos and CE-137, and has not had a diagnosis of a disorder or pathology identified as the residuals of in-service exposure to tear gas, smoke, asbestos and CE-137 at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of any disorder or pathology identified as the residuals of in-service exposure to tear gas, smoke, asbestos and CE-137. 

The Veteran has stated that he believed his asthma and bronchitis were the result of the in-service exposure to tear gas and smoke and that he was concerned about the long-term effects of the exposure to CE-137, but in no statement did the Veteran indentify any (other) disorder attributed to these exposures.  The Veteran is competent to report symptoms that are capable of lay observation.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  

Additionally, after a review of all the lay and medical evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran did not experience chronic symptoms of a disorder or pathology identified as the residuals of in-service exposure to tear gas, smoke, asbestos and CE-137 after service separation.  Indeed, no such disorder has been identified.  

As the Veteran does not have a current diagnosis of a disorder or pathology identified as the residuals of in-service exposure to tear gas, smoke, asbestos and CE-137, the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for a disorder or pathology identified as the residuals of in-service exposure to tear gas, smoke, asbestos and CE-137, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disorder Characterized by Numbness of the Right Thigh

The Veteran has contended that he experienced a discomfort that started in the right thigh as numbness and that then increased to a burning sensation.  He reported his belief that this discomfort was attributable to service, specifically to the in-service actions of repelling, wearing a heavy backpack with a waist belt, carry heavy loads, cold weather exposure, rough physical training (PT) that included contact sports, performance of military honors such as funeral details, and standing guard duty.  See January 2006 statement.

A review of the service treatment records finds no complaint or request for treatment for any symptom regarding the right thigh.  There was no assessment or diagnosis for any disorder or pathology pertaining to the right thigh.  The March 1986 Report of Physical Examination found the lower extremities to be clinically normal.   The Board finds that Veteran did not incur a right thigh injury or disorder in service nor did the Veteran experience chronic right thigh symptoms in service.  

In January 2004 the Veteran submitted his original claim seeking service connection for numbness in the right thigh.  The claim indicated that the disability began in 1997.  As noted above, the Veteran submitted a statement in January 2006 that accompanied his current claim seeking service connection for numbness in the right thigh.  He described the symptoms as a numbness and as a burning sensation and identified the part of the body as the right thigh. 

The Board has reviewed the private treatment reports of record dated from May 2004 to February 2008.  In April 2006 the Veteran sought treatment from Dr. Anne Ford for neck and right knee pain.  The report does not reference any burning sensation or numbness in the right thigh.  Following this examination, Dr. Ford assessed compression arthralgia of the knee/patella/tibia/fibula, in addition to two other assessments that pertained to the cervical spine.  

In May 2006 the Veteran underwent a private orthopedic consultation.  The chief complaint was right generalized leg pain that extended into the hip and groin region.  There was no specific reference to the thigh, nor did the report reference the symptoms the Veteran reported to VA in his January 2006 statement, the right thigh numbness and burning sensation.  This May 2006 private orthopedic consultation noted the generalized right leg pain had a duration of at least five years, which would approximately date the onset to 2001.  As such, this history of generalized leg pain stands in contrast to the Veteran's statement to VA in 2004 that the right thigh numbness began in 1997.  The private clinician, Dr. Shahram Solhpour, examined the musculoskeletal system and reported no finding that pertained to the right thigh.  His assessment included that the neurovascular system was normal, but there was no diagnosis or assessment of any pathology that pertained to the right thigh.  The Veteran underwent an X-ray study of the bilateral hips and knees in addition to an MRI of the right knee.  In June 2006, Dr. Sohlpour noted in a follow-up evaluation that the X-ray and MRI studies found a small bone chip in the right hip, and mild to moderate medial compartment arthrosis of the right knee, and he assessed obesity.  There was no reference to numbness and a burning sensation in the right thigh.  

A July 2006 medical examination for the Veteran's employment noted he had arthritis in the knees; however no assessment was given that identified the right thigh.    
In February 2008, the Veteran sought treatment from Dr. Ford for complaints of chills, fever, and body aches.  The HPI (history of present illness) listed that the Veteran had concerns about "numbness in right thigh"  along with other listed concerns.  That section of the report noted that the Veteran reported this was ongoing for 30 years, that it began in service during which the Veteran was in infantry and was exposed to loud noises, carried a machine gun, had training in repelling from helicopters, repelling from walls, participating in forced marches, and exposure to extreme cold.  

Though the February 2008 private report does not mention the right thigh again, nor does it include any objective observations about the right thigh, the Active Problems section of the report listed traumatic myositis, which the Board infers to refer to the complaint about right thigh numbness.  "Myositis" is "inflammation of a voluntary muscle; called also inflammatory myopathy."  Dorland's Illustrated Medical Dictionary 1225 (32d ed.2012) [hereinafter Dorland's]. 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran has a current diagnosis of traumatic myositis that apparently pertains to the right thigh, as shown in the private February 2008 treatment report from Dr. Ford.  The Veteran reported to Dr. Ford that his right thigh numbness disorder manifested during service and has continued since separation from service.  The Board finds the Veteran's statements regarding his right thigh not to be credible.  Further, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a right thigh disorder, currently assessed as traumatic myositis, during active service or continuous symptoms of a right thigh disorder after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran's service treatment reports do not contain any reports or complaints of chronic symptoms pertaining to the right thigh, or traumatic myositis. The post-service medical evidence does not reflect complaints or treatment related to the right thigh until February 2008, nearly 22 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1986) and initial reported symptoms related to numbness in the right thigh in February 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board notes that the Veteran sought treatment for a myriad of medical complaints during service, including treatment for his bilateral shins.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right thigh.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Additionally, during the adjudication of his claim seeking compensation benefits, the Veteran has reported the onset of right thigh numbness symptoms at different times.  In the original claim submitted in 2004, the Veteran indicated that the right thigh numbness began in 1997, which the Board observes is approximately 11 years following discharge from service.  In the February 2008 private treatment report, the Veteran reported both that the symptoms have been ongoing for 30 years, which would set the onset date as 1978, when the Veteran was approximately 15 years old and many years prior to his entering service in 1982.  Finally, to the same private physican, the Veteran reported the symptoms began while in service.  Therefore, the Veteran has provided three different onset dates for the symptoms of right thigh numbness.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of chronic symptoms during service and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

Finally, the last report of medical examination, provided in March 1986 a few months prior to separation, reflects that the Veteran was examined and his lower extremities and musculoskeletal system were found to be clinically normal.  His in-service history of symptoms at that time is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board has weighed the Veteran's statements as to onset of the right thigh disorder and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings during service, the absence of complaints or treatment during service and for years after service, and his previous statements made to VA of a post-service onset in 1997.  For these reasons, the Board finds that the Veteran did not injure his right thigh during active service, did not experience chronic symptoms of a right thigh disorder during active service, and did not have continuous symptoms of a right thigh disorder from separation from service. 

Although the Veteran is certainly competent to report as to symptoms such as right thigh numbness that progressed to a burning sensation, which are non-medical in nature, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the onset and continuity of his right thigh disorder have already been found not credible.

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the Federal Circuit referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his present right thigh numbness, assessed as traumatic myositis, to service, the Board finds that the etiology of the Veteran's right thigh traumatic myositis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

As noted above, the Veteran is certainly competent to testify as to symptoms such as numbness and a burning sensation, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

No probative medical evidence of record finds a relationship between active duty service and the Veteran's right thigh disorder.  While the February 2008 private evaluation by Dr. Ford listed right thigh numbness as a complaint by the Veteran, and while Dr. Ford repeated the Veteran's contentions regarding his experiences in infantry training, repelling, and exposure to extreme cold, Dr. Ford supplied a separate statement in which she addressed the Veteran's several physical issues and concerns.  In this February 2008 statement Dr. Ford noted his issues "coincidentally" dated back to his military service time.  Dr. Ford then added that the issue "could possibly be" related to his military duties.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board finds this February 2008 opinion by Dr. Ford is to be afforded no weight.  The opinion is plainly based on the Veteran's most recent statement that dated the onset of his right thigh numbness disorder both 30 years ago (which as the Board has already observed would pre-date service) and beginning in service, which the Board has already determined to be not credible, as the Veteran's statements regarding the onset of the disorder are in conflict with another statement to VA in which he dated the onset as 1997.  As well, that Dr. Ford indicated the issue dated "coincidentally" with his service is evidence that Dr. Ford did not relate the right thigh disorder etiologically with the Veteran's reported actions in service, but instead relied on the dates reported to her.  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).   

Finally, Dr. Ford opined that this right thigh disorder (referred to generally in the letter as these physical issues and concerns) could possibly be related to his service duties.  The Board notes that a disorder that "could possibly be" related to service can also be said to be possibly not related to service.  The Board also finds that the use of the phrase "could possibly be" is so tentative, by its own terms, so as to be of no probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).   

Therefore, the Board finds that the Veteran's current right thigh numbness, assessed as traumatic myositis, is not causally or etiologically related to his active service. 

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a disorder characterized by right thigh numbness.  As the preponderance of the evidence is against the claim of service connection for a right thigh numbness disorder, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Hemorrhoids and Varicose Veins.

The Veteran contends that his hemorrhoids and varicose veins in his lower body and legs are related to service as a result of the duties and training he underwent, in particular the repelling, forced marches, exposure to extreme cold, and carrying heavy weights.  He described the hemorrhoids as having recurring episodes of bleeding and the varicose veins as throbbing and causing such discomfort that they limited his time standing.  See January 2006 statement.

A review of the service treatment records finds no complaints or requests for treatment for either varicose veins or hemorrhoids nor reports of experiencing chronic symptoms of hemorrhoids or varicose veins in the lower body or legs.  In March 1986 the Veteran underwent a physical examination for purposes of separation.  The anus and rectum were found to be clinically normal and the service clinician noted a normal digital rectal examination.  As well, the vascular system (varicosities) and the lower extremities were found to be clinically normal.  

Though private treatment reports begin in the record in May 2004, the first private treatment report that mentions varicose veins was the May 2006 orthopedic evaluation by Dr. Sohlpour, which, as discussed above, pertained to a complaint of generalized right leg pain.  Dr. Sohlpour noted mild varicosity of the bilateral lower extremities, left more than right, otherwise he determined the neurovascular examination to be normal.  There was no reference to the Veteran's service, to any activities or training he experienced in service, nor was there a reference experiencing discomfort during walking any distance or being unable to stand for anything but a brief time on hard surfaces, as the Veteran reported in the January 2006 statement.  In the follow-up evaluation in June 2006, Dr. Sohlpour assessed the right hip bone chip, right knee arthrosis, and obesity.  

Hemorrhoids and varicosities in the lower extremities are not reported or mentioned again until the February 2008 private evaluation with Dr. Ford, also referenced above.  The disorders of hemorrhoids and varicosities were included in the list of concerns reported by the Veteran which had been ongoing for 30 years and began in service.  Therefore, hemorrhoids and varicosities were included in the list of several physical issues and concerns generally referenced by Dr. Ford's February 2008 opinion letter.  

The Board has already found the Veteran's statements regarding the continuity of symptoms for right thigh numbness disorder to be not credible; the Board likewise finds the Veteran's general statements to Dr. Ford reporting experiencing hemorrhoids and varicose veins in service and since service to be not credible.

The March 1986 Report of Physical Examination found specifically that the digital rectal examination was normal, in addition to clinically normal lower extremities and a clinically normal vascular system.  As the service treatment reports also contained no reports of chronic symptoms of hemorrhoids and varicose veins, the Board finds the Veteran did not incur a hemorrhoid or a varicose vein disorder in service or experience chronic symptoms in service.  

The Veteran's January 2006 statement discussed the symptoms he experienced in January 2006 regarding hemorrhoids and varicose veins, but this statement did not report he had experienced these symptoms continuous since service.  While he reported in February 2008 to Dr. Ford that these symptoms had an onset of 30 years ago, the Board observes again that this would date the onset to years prior to his service, when the 1982 entrance examination made no such finding.  That the Veteran also reported these symptoms began in service is contradicted by the objective Report of Physical Examination prepared in March 1986 for purposes of separation which specifically found a normal rectal examination.  The Board finds the statements reporting continuous symptoms of hemorrhoids and varicose veins to an in-service onset to be not credible.

As well, the Board cannot reconcile in the Veteran's favor the incongruity between his January 2006 statement that referred to bleeding hemorrhoids and varicose veins so discomforting that he could not walk any distance or stand for any amount of time with the May 2006 private orthopedic consultation with Dr. Sohlpour in which the Veteran reported he could walk two to three blocks before he had to slow down secondary to right leg discomfort and he could do stairs continuously.  Dr. Sohlpour found the neurovascular examination to be otherwise normal.  The Board finds the January 2006 statements by the Veteran describing the extent to which the hemorrhoids and varicose veins affected his daily life to be not credible.    

That the Veteran has a current varicose veins disorder is established by both the May 2006 orthopedic evaluation by Dr. Sohlpour, and by the Veteran's lay observance.  The Board notes that no objective treatment report contains a complaint of hemorrhoids, let alone bleeding hemorrhoids, until the February 2008 evaluation by Dr. Ford.  Even in that report, though Dr. Ford included hemorrhoids in the list of physical issues and concerns reported by the Veteran, Dr. Ford did not list hemorrhoids in the evaluation's objective assessment nor did she describe them (internal, external, or size).  However, the Board recognizes that the Veteran is competent to observe the presence of hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

While the Board finds the Veteran has the current disabilities of hemorrhoids and varicose veins in the lower extremities, the Board has already determined that he did not incur these disorders in service and did not experience chronic symptoms of these disorders in service.  The Board has found the Veteran's statements of a continuity of symptoms since service to be not credible; therefore the Board has determined that there is no continuity of symptomatology since service.  While the Veteran as the current disabilities, there is no probative evidence of a nexus between the current disabilities and service.  

The only evidence of record relating the hemorrhoids and varicose veins etiologically to service is Dr. Ford's February 2008 letter and the Veteran's contentions.  As discussed extensively above, Dr. Ford's letter referred generally to the Veteran's several physical issues that coincidentally arose during the dates of the Veteran's service and could possibly be related to his duties.  The Board already has found this opinion to be not probative as it is based on statements describing continuity of symptomatology the Board has found to be not credible and the physician's opinion is too vague to be probative.  The Board has reached the same conclusion here with regard to the claims for hemorrhoids and varicose veins.  

The Veteran's own contentions that his hemorrhoids and varicose veins are related to his service duties of repelling, forced marches, carrying heavy loads, and other duties is acknowledged; however the Board finds his lay opinion is not probative evidence.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson, 581 F.3d at 1316.  The Board finds that the etiology of the Veteran's hemorrhoids and varicose veins of the lower extremities to be too complex a vascular issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

Therefore, the Board finds that the Veteran's current hemorrhoid and varicose veins of the lower extremities disorders are not causally or etiologically related to his active service. 

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hemorrhoids and for varicose veins.  As the preponderance of the evidence is against the claims of service connection, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Joint Pain in the Upper Portions of the Body

The Veteran contends that he experiences pain in his bilateral shoulders, neck, and left elbow joint (and elbows) which he attributed to the activities he engaged in during service, as noted above, being repelling, wearing heavy packs, carrying heavy loads, cold weather exposure and rough PT that include contact sports.  The Veteran noted the pain in these joints limited his range of motion.  See January 2006 statement.  
A review of service treatment reports finds no complaint, request for treatment, or report of symptoms pertaining to the neck, shoulders, and the elbows.  The Board observes that in the July 1982 enlistment examination and on the Report of Medical History, the Veteran reported having fractured his left ulna and radius (forearm), which was found to be completely healed and asymptomatic.  There was no reference to the left elbow.  The March 1986 Report of Physical Examination found the upper extremities and the neck clinically normal.  The Report of Medical History noted the Veteran's having fractured his left forearm prior to service, which was the only notation in response to the Veteran having checked that he "didn't know" for the query about a trick shoulder or elbow.  The Board finds that the Veteran did not incur a bilateral shoulder, neck, or bilateral elbow disease or injury in service.  

The Veteran did serve for a short time in the Guard immediately after active service.  Service treatment reports contain a June 1987 request for treatment for a back ache for three to four days.  The service clinician noted the shoulders had full range of motion and that the Veteran had poor posture.  The clinician assessed a thoracic strain and reported no assessment regarding the shoulders or elbows themselves.  

The Veteran has not reported that any clinician assessed arthritis in any joint to any degree within one year of his discharge from active service. 

Though private treatment reports are of record from April 2005, the first assessment of arthritis is found in an April 2006 X-ray study for the cervical spine, order by Dr. F.  The X-ray study found mild degenerative changes in the cervical spine.  In a May 2006 X-ray study, discogenic degenerative changes at C5-C6 and mild kyphotic angulation that was compatible with a muscle spasm were assessed.

In an April 2006 private evaluation with Dr Ford, the Veteran reported neck pain for 20 years.  There was no known trauma, though when he turned his head to the right, he experienced numbness on the left side of his neck that went down the left shoulder.  The Veteran did report he got "it" in the military.  Dr Ford assessed cervicalgia and cervical neuritis.  There was no complaint noted regarding the elbows and no assessment for either elbow.

A July 2006 employment physical examination evaluation, which noted the Veteran had arthritis of the neck, bilateral shoulders, and other parts of the body.  There is no mention of the elbows.

The final private evaluation of record is dated February 2008, the same evaluation with Dr. Ford discussed extensively above.  The Veteran reported his concerns, which included the neck and shoulders.  There was no listing of the elbows.  Dr. Ford then noted the Veteran reported these "issues" have been ongoing for 30 years, and then they began in service.  Two paragraphs later, the report repeats the complaint regarding the neck pain, which was ongoing for 20 years.  Dr. Ford concluded evaluation with multiple assessments for the neck, cervical spondylosis and cervical neuritis.  There was no assessment pertaining to the elbows themselves. 

Again, the Board finds that the Veteran's statements reporting continuous symptoms of joint pain in the upper body from service to be not credible.  The Veteran reported in the record three different onsets to the joint pain in the upper body disorder.  When he initially sought treatment in April 2006 for neck pain, he reported the onset as 20 years ago, which would approximately be April 1986.  Then he reported the onset as 30 years ago, which would approximately be 1976, years prior to his active service.  Then he also report these pains in the neck and shoulder began in service, which stands in contrast to 30 years ago and which appears to be earlier than April 1986, the month after his separation physical examination while he remained in service (and sought medical attention for other complaints, but not neck pain).  As the Veteran's upper extremities and neck were determined to be clinically normal in both 1982 and 1986 physical examinations, the reported onset dates, now made in the context of prosecuting a claim for benefits, stand in such contrast to the objective record and to each other as to be not credible.  See Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

While the Board finds the Veteran has received current assessments of arthritis in the neck and shoulders, in addition to the assessment of degenerative changes in the cervical spine, cervical spondolyosis, and cervical neuritis, and no assessment for the elbow joints themselves, the Board has already determined that he did not incur these disorders in service and did not experience chronic symptoms of these disorders in service.  The Board has found the Veteran's statements of a continuity of symptoms since service to be not credible; therefore the Board has determined that there is no continuity of symptomatology since service.  While the Veteran as the current disabilities of the neck and shoulders, but not the elbows, there is no probative evidence of a nexus between the current disabilities of the neck and shoulders  and service.  

The only evidence of record relating the cervical spine assessments and reports of shoulder pain etiologically to service is Dr. Ford's February 2008 letter and the Veteran's contentions.  As discussed extensively above, Dr. Ford's letter referred generally to the Veteran's several physical issues that coincidentally arose during the dates of the Veteran's service and could possibly be related to his duties.  The Board already has found this opinion to be not probative as it is based on statements describing continuity of symptomatology the Board has found to be not credible and the physician's opinion is too vague to be probative.  The Board has reached the same conclusion here with regard to the claims for joint pain of the upper body, assessed as cervical spine degenerative changes and arthritis of the shoulders.    

The Veteran's own contentions that his joint pains of the upper body are related to his service duties are acknowledged; however the Board finds his lay opinion is not probative evidence.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson, 581 F.3d at 1316.  The Board finds that the etiology of the Veteran's degenerative changes in the cervical spine and arthritis in the shoulders to be too complex a vascular issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

Therefore, the Board finds that the Veteran's current joint pain in the upper body, assessed as degenerative changes in the cervical spine and arthritis in the shoulders are not causally or etiologically related to his active service. 

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for joint pains in the upper body.  As the preponderance of the evidence is against the claim of service connection, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the January 2006 statement, the Veteran reported that in service he was exposed to gunfire routinely in addition to the sound of helicopters and equipment.  The Veteran has not reported being in combat.  Currently, he experiences difficulty hearing conversations, in particular while in a crowded room.  

Examination and treatment records disclose that all in-service audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.

Post service audiograms conducted for the Veteran's employer, a county sanitation service, in June 1997 and the results were negative for bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Now more than ten years after service, the numerical results of this privately administered audiogram were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
10
0
15
15

The Veteran was tested again privately in May 2005 for his employer and those results were also equally negative for bilateral hearing loss as defined by 38 C.F.R. § 3.385. 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
LEFT
10
10
5
15
25

The Veteran contended in the January 2006 statement that he was exposed to noise in service through his training and duties, such as gunfire, helicopters, and grenade training, and that his hearing problems caused him to miss out on life.

The Veteran's hearing was tested by his employer again in June 2006, as reported in an August 2006 evaluation.  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
10
15
30
LEFT
25
20
15
20
30

A private physical examination dated in July 2006 assessed the Veteran with mild hearing loss in both ears.  The Board observes that the June 2006 private audiogram did not demonstrate hearing loss as defined by defined by 38 C.F.R. § 3.385 in the left ear, though the right ear did demonstrate hearing loss as defined by defined by 38 C.F.R. § 3.385.  

On the authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
25
LEFT
15
10
10
20
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The VA examiner noted that the Veteran did not have bilateral hearing loss as defined by 38 C.F.R. § 3.385.

Regarding the left ear, analysis of the record indicates that, despite in-service acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of the left ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim. 

Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account is not incredible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify hearing loss of the left ear for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of left ear hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim for hearing loss of the left ear, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Regarding the right ear, the Board acknowledges that the private 2006 audiogram demonstrated right ear hearing loss as defined by § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Nonetheless, this right ear hearing loss was not permanent as it was not demonstrated six years later when the Veteran was afforded the February 2012 VA audiology examination that found his right ear hearing acuity was not hearing loss as defined by § 3.385.  A review of service treatment records found the Veteran did not demonstrate right ear hearing loss in service, despite his hearing acuity being tested on several occasions.  The right ear hearing loss was tested as within normal limits during the March 1986 separation examination.  There is no probative evidence of continuity of symptomatology as the Veteran's right ear hearing acuity was tested privately by his employer in 1997 and in 2005, as the ear charts above noted.  In both 1997 and 2005, the Veteran's right ear hearing acuity did not exhibit hearing loss as defined by § 3.385.  While right ear hearing loss was noted in the private June 2006, this acute disorder apparently resolved, as right ear hearing loss was not found upon the 2012 VA audiology examination.   

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of right ear hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim for hearing loss of the right ear, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been presented, so the claim for service connection for residual of exposure to tear gas and smoke is reopened.  The appeal is granted to this extent only.   

New and material evidence has been presented, so the claim for service connection for residual of exposure to asbestos is reopened.  The appeal is granted to this extent only.   

New and material evidence has been presented, so the claim for service connection for a disorder characterized by numbness in the right thigh is reopened.  The appeal is granted to this extent only.  

Entitlement to service connection for asbestosis, claimed as residuals of exposure to asbestos, is denied.  

Entitlement to service connection for residuals of exposure to tear gas and smoke is denied.

Entitlement to service connection for a disorder characterized by numbness in the right thigh is denied.   
 
Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for varicose veins is denied.  

Entitlement to service connection for joint pain in the upper body is denied.  

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


